ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/6/20 wherein claims 1-140 were canceled and claims 141-170 were added.  In addition, the Examiner acknowledges the amendment filed 12/10/19 wherein the specification was amended.
	Note(s):  Claims 141-170 are pending.

APPLICANT’S INVENTION
The instant invention is directed to peptide conjugates as set forth in independent claim 141.  In addition, the invention contains claims directed to a method of treating a disorder with a peptide conjugate (see independent claim 162) and a method of imaging (see independent claim 167).

IMPROPER MARKUSH REJECTION
Claims 141 and 144-170 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two 
The Markush grouping of active agents set forth in independent claims 141, 162, and 167 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The active agents may be selected from IL-17 antagonists, IL-6 antagonists, IL-12 antagonist, IL-23 pathway inhibitors, IL-1 family inhibitors, NLRP3 inflammasome drugs, COX2 inhibitors, desciclesonide and naproxen.  These substances include structurally distinct species non-obvious variants as well as species that are currently not known to exist.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 141 and 144-170 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 141, and 144-170:  Independent claims 141, 162, and 167 are ambiguous because the general terminology reads on active agents that currently do not exist.  Specifically the general categories ‘IL-17 antagonist’, ‘IL-6 antagonist’, ‘IL-12 antagonist’, ‘IL-23 pathway inhibitor’, ‘IL-1 family inhibitor’, ‘NLRP3 inflammasome drug’, and ‘COX2 inhibitor’ encompass known as well as unknown species therein.  Applicant is respectfully requested to clarify the claims in order that one may readily ascertain what is the claimed invention.  Since claims 144-161, 163-166, and 168-170 depend upon independent claims 141, 162, or 167, those claims are also vague and indefinite.
	Claims 162 and 164-166:  Independent claim 162 is ambiguous because it is unclear what disorder/disorders Applicant is referring to that are compatible with the invention of claim 162.  Since claims 164-166 depend upon claim 162 for clarity, those claims are also vague and indefinite.
	Claims 167-170:  Independent claim 167 is ambiguous because it is unclear for what purpose imaging is being performed.  Since claims 168-170 depend upon independent claim 167 for clarity, those claims are also vague and indefinite.
	Claims 169 and 170:  The claims are ambiguous because it is unclear what Applicant means by the ‘structure’.  Is Applicant referring to the organ or body region of independent claim 167?
Claim 170:  The claim recites the limitation "the tissue" and “the structure” in 2.  There is insufficient antecedent basis for this limitation in the claim.

ESSENTIAL STEPS ARE MISSING
Claims 167-170 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that set forth that the subject is actually imaged and an image(s) is/are obtained.  In addition, for claims 169, it is not set forth how one detects a cancer, diseased region, tissue, structure, or cell is present.

112 FOURTH PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 144 and 152-160 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are not further limiting because they are directed to active steps of linking the active agent to the peptide.  Specifically, the end result is that the peptide and active agent are still linked as set forth in independent claim 141.  Did Applicant intend to state that the ‘peptide active agent conjugate further comprises…(list the various bonds formed or linkers present)’?  In other words, the bonds formed or linkers present should be listed as additional components present in the peptide active agent conjugate, not as if an active step (normally reserved for method claims) is being performed.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 141 and 144-170 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al (WO 2013/003507).
Nicolaides et al disclose multifunctional compounds comprising chlorotoxin peptide conjugates (see entire documents, especially, abstract; pages 91-14, claims 1-35).  The chlorotoxin peptide is a 36 amino acid peptide as set forth in SEQ ID No 1 (MCMPCFTTDHQMARKCDDCCGGKGRGKCYGPQCLCR).  Likewise, the invention encompasses chlorotoxin variants (page 5, paragraph [0028]; pages 5-6, paragraph [0030]; page 14, paragraph [0061]; pages 21-28, Table 1; pages 63-64, Table 2).  
	The compounds of Nicolaides et al may be used for treating, alleviating, ameliorating, relieving, delaying onset of, inhibiting progression of, reducing severity of, and/or reducing incidence of one or more symptoms/features of a particular disease, disorder, and/or condition such as cancer and renal/kidney tumors (page 12, paragraph [0054]; page 74, paragraph [00230]; page 80, line 9).  Pharmaceutical compositions comprising the multifunctional compounds may be generated (page 65, paragraph [00194]).  
	The multifunctional compounds comprise at least one therapeutic entity in combination with a targeting entity (chlorotoxin peptide) (page 37, paragraph [00101]).  Possible therapeutic entities that may be conjugated to the targeting entity include non-steroidal anti-inflammatory drugs (pages 37-38, paragraph [00102]).  The chlorotoxin peptide conjugates may contain a therapeutic radioisotope.  Possible therapeutic radioisotopes include 125I, 131I, 212Bi, 213Bi, 211At, 186Re, 188Re, 32P, 90Y, 153Sm, and 177Lu (page 47, paragraph [00130]). 
	Nicolaides et al disclose that the multifunctional agent may comprise at least one detection entity.  Possible detection entities include 3H, 14C, 18F, 32P, 35S, 135I, 125I, 64Cu, 187Re, 111In, 90Y, 99mTc, and 177Lu as well as fluorescent dyes, chemiluminescent agents, bioluminescent agents, metal nanoparticles, paramagnetic metal ions, enzymes, colorimetric labels, and biotin (pages 51-52, paragraph [00146]).  The detectable entity may be detect using SPECT, MRI, MRS, and gamma camera (page 53, paragraphs [00150] – [00153]). 
	The multifunctional agents comprise a target and at least one of a detection and/or therapeutic entity.  The detectable and therapeutic entities may be conjugated to the target in various ways.  Possible method of conjugating the detection and/or therapeutic entities to the target include:  (1) covalently linking the two entities together; (2) conjugating two entities covalently to each other; (2) indirectly conjugated the two entities; (3) indirect conjugation via one or more linkers; (3) covalently liking entities using an amide, ester, carbon-carbon, disulfide, carbamate, ether, thioether, urea, amine, or carbonate; replacing a non-critical amino acid by another amino acid that will all for the incorporation of groups such as amino, carboxyl, and sulfhydryl; (4) linking through a carbodimide; (5) hydrolysis in an acidic pH using hydrazones, acetal, and cis-aconitate like amides; (5) peptide cleavage by lysosomal enzymes; (6) reduction of sulfides; (7) by using pH sensitive linkers; and (8) non-covalent association (page 54, paragraphs [00154] – [00155]; pages 54-55, paragraph [00156]; pages 55-56, paragraph [00157]; page 56, paragraph [00159]; page 57, paragraph [00162]). 
	The pharmaceutical compositions may be administered in various ways.  Possible modes of administering the pharmaceuticals include intravenously, orally, intramuscularly, intraperitoneal, intracavitary, and topically to name a few (pages 75-77, paragraphs [00234] – [00239]).
	Thus, both Applicant and Nicolaides et al disclose a peptide active agent conjugate that comprises a peptide fragment encompassed by Applicant’s SEQ ID No:  241 conjugated to an active agent such as a non-steroidal anti-inflammatory drug of which naproxen falls within.  Hence, the inventions disclose overlapping subject matter.
Note(s):  The chlorotoxin species of Nicolaides et al differs from that of the instant invention by three lysine groups that are replaced with arginine.
Nicolaides et al:  MCMPCFTTDHQMARKCDDCCGGKGRGKCYGPQCLCR
Applicant:  MCMPCFTTDHQMARRCDDCCGGRGRGRCYGPQCLCR

CLAIM OBJECTIONS
Claims 142 and 143 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Note(s):  It should be noted that no prior art is cited against claims 142 and 143 in combination with their respective intervening claim limitations.  The claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious peptide conjugations have those designated limitations.

COMMENTS/NOTES
It is duly noted that Applicant has submitted information disclosure statements with a total of approximately 354 references.  While the Examiner has made every effort to thoroughly review the references, one could have very well missed a pertinent document.  Applicant is respectfully reminded of their obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office.  Burying one reference in a large number of documents listed on an information disclosure statement is not the same as bringing a document to an Examiner's attention (PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., et. al. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. District Court Northern District of Indiana, July 22, 1992)).

The full scope of the pending claims was searched.  Thus, it should be note that no prior art was found to reject the peptide active agent conjugate and methods thereof where the peptide is SEQ ID Nos:  239, 240, 268, and 276 and the percentages set forth in independent claims 141, 162, and 167.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 11, 2021